Exhibit 10.15

INTERACTIVE DATA CORPORATION

2000 LONG-TERM INCENTIVE PLAN

Amended and Restated 2006 Restricted Stock Unit Award Agreement

(Executive Level Grant)

AMENDED AND RESTATED AGREEMENT made as of the ____ day of _______ 2007, between
Interactive Data Corporation, a Delaware corporation (the “Company”) and
________________________ (the “Participant”). This Agreement is subject to the
provisions of the Company’s 2000 Long-Term Incentive Plan (the “Plan”), a copy
of which is furnished to the Participant with this Agreement.

We collectively refer to the Plan, this Agreement and the International
Supplement referred to in Section 11(i) as the “Plan Documents”. Capitalized
terms appearing herein and not otherwise defined shall have the meanings
ascribed to them in Section 3 of this Agreement or in the Plan, as applicable.

WHEREAS, on _______, 2006 (the “Grant Date”), the Company provided the
Participant with an award agreement (the “Original Agreement”) pursuant to which
the Participant was awarded Restricted Stock Units (“Units”).

WHEREAS, in accordance with Section 11(l) of the Original Agreement, the Company
may, in its sole discretion and, without the Participant’s consent, amend the
terms of the Original Agreement in order to ensure that it complies with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”).

NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
the Original Agreement is hereby restated, superseded and replaced in its
entirety by this Agreement, as follows:

1. Number of Restricted Stock Units Granted.

On the Grant Date, the Company granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Plan, ______ Units. Each
Unit represents the right to receive one share of the Company’s Common Stock
(“Stock”) under the terms and conditions set forth in the Plan and this
Agreement. The Participant agrees that the Units shall be subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

2. Vesting.

 

  (a) Vesting Schedule. The Units will vest (becoming “Vested Units”) on the
earliest of the following dates (the “Vesting Dates”):

 

  (i) 100% on July 17, 2009, the third anniversary of the Grant Date;

 

  (ii) 100% on the date of the Participant’s death;



--------------------------------------------------------------------------------

 

(iii)

100% upon a Participant’s Job Elimination, provided that (x) the Participant
signs an agreement and release satisfactory to the Company (the “Release”) and
(y) the Release becomes effective and irrevocable in its entirety prior to
March 15th of the year following the year in which the termination occurs;

 

  (iv) 100% upon the termination of the Participant’s employment with the
Company and its Subsidiaries (the “Company Group”) within one (1) year following
a Change in Control (x) by the Company Group for any reason other than for Cause
or (y) by the Participant for Good Reason; or

 

  (v) 100% immediately prior to a Change in Control if, in connection with the
Change in Control the Stock will no longer be listed on a recognized national
securities exchange.

 

  (b) Continuous Relationship Required. Notwithstanding anything set forth in
this Agreement, a Unit will not vest pursuant to Section 2(a) unless, on the
applicable Vesting Date, the Participant is, and has been at all times since the
Grant Date, a director, officer or employee of the Company Group.

 

  (c) Cancellation upon Termination of Employment for Cause. If the
Participant’s employment or service with the Company is terminated for Cause,
all Units (including all Vested Units that have not yet been settled pursuant to
Section 6(a)) will be automatically and immediately cancelled.

3. Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings ascribed below.

 

  (a) Cause. “Cause” shall mean (i) the Participant’s material breach of any
term of any agreement with the Company Group, including without limitation any
violation of any confidentiality and/or non-competition agreements; (ii) the
Participant’s conviction for any act of fraud, theft, criminal dishonesty, or
any felony; (iii) the Participant’s engagement in illegal conduct, gross
misconduct, or act involving moral turpitude which is materially and
demonstrably injurious to the Company Group; or (iv) the Participant’s willful
failure (other than any such failure resulting from incapacity due to physical
or mental illness), which failure is not cured within 30 days of written notice
to the Participant from the Company Group, to perform his or her reasonably
assigned material responsibilities to the Company Group. For purposes of (iv),
no act or failure to act by the Participant shall be considered “willful” unless
it is done, or omitted to be done, in bad faith and without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company Group.

 

  (b) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events at any time after the Grant Date:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any

 

-2-



--------------------------------------------------------------------------------

 

successor provision thereto), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that for purposes of this
subsection (i), the following acquisitions shall be disregarded: (x) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (y) any
acquisition by a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (z) any acquisition by Pearson plc (“Pearson”);

 

  (ii) The consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied:

 

  (x) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting securities of the Company
immediately prior such Business Combination beneficially own, directly or
indirectly, at least 50% of the combined voting power of the voting securities
of the resulting or acquiring entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such Business
Combination owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
entity is referred to herein as the “Surviving Entity”) in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, or

 

  (y) Pearson beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Entity; or

 

  (iii) The stockholders of the Company approve a plan of complete liquidation
of the Company.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred with respect to the Participant if the Participant is part of a
purchasing group that consummates the Change in Control transaction. The
Participant shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Participant is either directly or indirectly an equity
participant in the purchasing group (except for (A) passive ownership of less
than 3% of the stock of the purchasing group, or (B) ownership of equity
participating in the purchasing group which is otherwise not significant, as
determined prior to the Change in Control by the Committee).

 

-3-



--------------------------------------------------------------------------------

  (c) Good Reason. “Good Reason” shall mean any (i) material diminution in the
Participant’s, authority, duties, or responsibilities or (ii) diminution in the
Participant’s annual base cash compensation of more than 10%; provided, however,
that the Participant must notify the Company of the existence of a condition set
forth in (i) or (ii) within ninety (90) days following the initial existence of
the condition and following receipt of such notice, the Company shall have
thirty (30) days to cure the condition.

 

  (d) Job Elimination. “Job Elimination” shall mean an involuntary termination
of the Participant’s employment with the Company Group as a result of a
reduction in force, job elimination, redundancy or similar event pursuant to
which the Participant is eligible for benefits under the Company Group’s
severance policy, program or practice applicable to the Participant.

4. Shareholder Rights; Dividend Equivalent Rights.

The Participant shall have no rights as a shareholder of the Company with
respect to the Units prior to settlement in accordance with Section 6. With
respect to declared dividends, if any, with record dates that occur prior to the
settlement of any Units, the Participant will be credited with additional Units
having a value equal to that which the Participant would have been entitled if
the Participant’s unsettled Units had been actual shares of Stock, based on the
Fair Market Value of a share of Stock on the applicable dividend payment date
rounded down to the nearest whole Unit. Any such additional Units shall be
considered Units under this Agreement and shall also be credited with additional
Units to the extent dividends, if any, are declared, and shall be subject to all
of the terms and conditions of the Plan Documents. Upon cancellation of the
underlying Units, all additional Units credited as dividend equivalents pursuant
to this Section 4 shall also be cancelled.

5. Restrictions on Transfer.

The Participant shall not, whether voluntarily or involuntarily, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”), any Units, or any interest therein, except
as provided in the Plan or by will or the laws of descent and distribution. Any
transfer of the Participant’s Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon Units, other than as so
permitted, shall be void.

6. Settlement of Units.

 

  (a) Scheduled Settlement Date. Subject to Sections 6(b), (d) and (e) below,
each Vested Unit will be settled by the delivery of one (1) share of Stock to
the Participant (or in the event of the Participant’s death, to the
Participant’s estate or designated beneficiary) within seventy-five (75) days
following July 17, 2008, but in no event later than March 15, 2010.

 

  (b)

Automatic Settlement of Vested Units upon a Termination of Employment. Subject
to Section 6(e), upon a termination of the Participant’s employment with the
Company Group for any reason other than Cause, each Vested Unit that has

 

-4-



--------------------------------------------------------------------------------

 

not yet been settled pursuant to Sections 6(a) or (d) shall be settled by
delivery of one (1) share of Stock to the Participant (or in the event of the
Participant’s death, to the Participant’s estate or designated beneficiary)
within seventy-five (75) days following the Participant’s date of termination;
provided, however, that in no event shall settlement occur later than March 15th
of the year immediately following the year in which the Participant’s employment
with the Company Group terminates.

 

  (c) Separation from Service. The Participant shall not be deemed to have
undergone a termination of employment for purposes of this Section 6 unless the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code, determined in accordance with the default rules
thereunder.

 

  (d) Automatic Settlement of Vested Units in Connection with a Cessation of
Public Trading upon a Change in Control. If, in connection with a Change in
Control, the Stock is no longer listed on a recognized national securities
exchange, each Vested Unit will automatically be settled by delivery of one
(1) share of Stock to the Participant (or in the event of the Participant’s
death, to the Participant’s estate or designated beneficiary) immediately upon
the effective date of the Change in Control.

 

  (e) Specified Employees. Notwithstanding any provision of the Plan Documents
to the contrary, if, upon the Participant’s termination of employment with the
Company Group for any reason, the Company determines the Participant is a
“specified employee” as defined in Section 409A (determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect) the Units may not be settled before the earlier of (i) the first
business day following the date which is six (6) months after the Participant’s
termination of employment for any reason other than death or (ii) the date of
the Participant’s death. The provisions of this Section 6(e) shall only apply if
required to comply with Section 409A.

7. Withholding Taxes.

The Company shall be entitled to require the Participant, prior to delivery of
any shares of Stock, to remit to the Company an amount sufficient to satisfy any
U.S. federal, state, local and/or foreign income tax, social tax or other
applicable payroll tax withholding requirements. The Company shall also have the
right to deduct from all cash, securities and other consideration payable to the
Participant (whether pursuant to or in connection with the Units or otherwise)
any applicable taxes or other amounts required to be withheld with respect to
the Units. The Company may, in its sole discretion, permit the Participant to
satisfy, in whole or in part, any withholding obligations by directing the
Company to (a) withhold shares of Stock that would otherwise be received in
connection with the settlement of the Units or (b) to repurchase shares of Stock
that were issued to such individual in accordance with all applicable laws,
rules and regulations and in accordance with such terms and conditions as the
Company may establish from time to time. Notwithstanding anything herein to the
contrary, the Participant’s satisfaction of any such tax withholding
requirements shall be a condition precedent to the Company’s obligation as may
otherwise be provided hereunder to provide Stock to the Participant. In no event
shall the Company withhold taxes in excess of the amount required by applicable
laws, rules and regulations.

 

-5-



--------------------------------------------------------------------------------

By accepting the Units, the Participant acknowledges and agrees that he/she has
reviewed with his/her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement.

8. No Entitlements

(a) No Effect on Compensation. The Units are discretionary awards. The Plan
Documents do not confer on the Participant any right or entitlement to receive
compensation or bonus in any specific amount for any future fiscal year, and do
not diminish in any way the Company Group’s discretion to determine the amount,
if any, of the Participant’s compensation and bonus. The Units do not constitute
salary, wages, ordinary compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance and pension
benefits), unless otherwise specifically provided for under the terms of such
plan or arrangement or by the Company.

(b) No Right to Future Awards. The Participant’s award of Units is
discretionary. Neither the Plan Documents nor the grant of the Units or any
other awards confers on the Participant any right or entitlement to receive
another award under the Plan at any time in the future or with respect to any
future period.

(c) No Right to Continued Employment. The Plan Documents do not constitute an
employment agreement and nothing in the Plan Documents shall modify the terms of
the Participant’s employment, including, without limitation, the Participant’s
status as an “at will” employee of the Company Group, if applicable. None of the
Plan Documents, the grant of Units, nor any action taken or omitted to be taken
under the Plan Documents shall be deemed to create or confer on the Participant
any right to be retained in the employ of the Company Group, or to interfere
with or to limit in any way the right of the Company Group to terminate the
Participant’s employment at any time (including, without limitation, prior to
vesting or settlement).

(d) Effects of an Employment Contract; Waiver. The Units are awarded by virtue
of the Participant’s employment with, and services performed for, the
appropriate entities within the Company Group. The existence of a contract of
employment between the Participant and any entity within the Company Group will
not confer upon the Participant any right or entitlement to participate in the
Plan or to receive awards thereunder, or any expectation that the Participant
might participate in the Plan or receive additional Plan awards in the future.
Whether or not the Participant has a contract of employment with any entity
within the Company Group, the

 

-6-



--------------------------------------------------------------------------------

Participant’s rights and obligations under the terms of the Participant’s office
or employment shall not be affected by the Participant’s participation in the
Plan. Subject to the terms of any applicable employment agreement, the Company
Group reserves the right, in its sole discretion, to change the terms and
conditions of the Participant’s employment including the division, Subsidiary or
department in which the Participant is employed. By accepting the Units, the
Participant waives any and all rights to compensation or damages in consequence
of the termination of the Participant’s office or employment for any reason
whatsoever insofar as those rights arise or may arise from the Participant’s
ceasing to have rights under, or be entitled to receive payment in respect of,
the Units as a result of such termination, or from the loss or diminution in
value of such rights or entitlements. This waiver applies whether or not such
termination amounts to wrongful discharge or unfair dismissal.

9. No Advice. Nothing in the Plan Documents should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the Units
or the receipt of Stock in connection therewith. The Company Group recommends
that the Participant consult with his/her’s financial, tax, legal and other
advisors to provide advice in connection with the Units.

10. Securities Law Compliance. No shares of Stock shall be issued or transferred
under this Agreement unless the Company determines that such issue or transfer
is in compliance with all applicable federal, state, local and/or foreign
securities laws and regulations and to such approvals by any governmental
agencies or national securities exchanges that the Company determines are
advisable.

11. Miscellaneous.

 

  (a) Restriction on Sale. Sale of Stock delivered in connection with settlement
of Units may be restricted by the Company’s Anti-Insider Trading Policy and/or
Equity Interest Policy and any additional or replacement programs.

 

  (b)

Data Protection. To the extent reasonably necessary to administer the Plan and
the rights attached to the Units, by accepting the Units: (i) the Participant
acknowledges that the Company may process personal data about the Participant,
including, but not limited to (x) information concerning this Agreement or the
Units and any changes thereto, (y) other personal and financial data about the
Participant, and (z) information about the Participant’s participation in the
Plan and shares of Stock acquired under the Plan from time to time; and (ii) the
Participant gives explicit consent to the Company to (A) process any such
personal data, and (B) transfer any such personal data outside the country in
which the Participant lives, works or is employed, including, without
limitation, to the Company and any of its subsidiaries and agents (including the
outside stock plan administrator selected by the Company from time to time, the
Company’s legal and accounting advisors and any other person the Company may
deem appropriate in its administration of the Plan) some of which are situated
outside the Participant’s country, including the United States, and may not
offer as high a level of protection for personal information as the
Participant’s country. The Participant has the right to access and correct
personal data by contacting a local

 

-7-



--------------------------------------------------------------------------------

 

Human Resources Representative. The personal information will remain strictly
confidential and will only be kept on file during the duration of the Plan. The
transfer of the information outlined here is important to the administration of
the Plan and failure to consent to the transmission of such information may
limit or prohibit the Participant from participating in the Plan.

 

  (c) Severability. The invalidity or unenforceability of any provision of the
Plan Documents shall not affect the validity or enforceability of any other
provision of the Plan Documents, and each other provision of the Plan Documents
shall be severable and enforceable to the extent permitted by law.

 

  (d) Waiver. Any provision for the benefit of the Company Group contained in
this Agreement may be waived, either generally or in any particular instance, by
the Company.

 

  (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.

 

  (f) Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address the participant has
most recently provided to the Company, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 11(f).

 

  (g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

  (h) Entire Agreement. The Plan Documents constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this Agreement.

 

  (i) International Supplement. If the Participant is employed outside of the
United States, he/she will also receive an “International Supplement” that
contains supplemental terms and conditions with respect to the Units depending
on the country in which the Participant is employed. This Agreement should be
read in conjunction with the International Supplement, if applicable, in order
for the Participant to understand the terms and conditions applicable to the
Units. In the event of any conflict or inconsistency between the International
Supplement and this Agreement, the International Supplement shall govern and
this Agreement shall be interpreted to minimize or eliminate any such conflict
or inconsistency. We collectively refer to the Plan, this Agreement and the
International Supplement as the “Plan Documents”.

 

-8-



--------------------------------------------------------------------------------

  (j) Access to Plan/Incorporation by Reference. By accepting the Units the
Participant hereby acknowledges that he/she has access to a copy of the Plan (in
written or electronic form) as presently in effect and represents that he/she is
familiar with its terms and provisions. The text and all of the terms and
provisions of the Plan, as amended from time to time, are incorporated herein by
reference, and this Agreement is subject to such terms and provisions in all
respects. In the event of any conflict or inconsistency between the Plan and
this Agreement or the International Supplement, the Plan shall govern and this
Agreement or the International Supplement, as applicable, shall be interpreted
to minimize or eliminate any such conflict or inconsistency. The Participant
further acknowledges that the Units will be subject to any rules or regulations
with respect to the administration of the Plan as may be adopted by the Company.

 

  (k) Amendment. The Participant understands and accepts that the benefits
granted under the Plan Documents are entirely at the discretion of the Company
and that the Company retains the right to amend, modify or terminate the Plan
Documents at any time, in its sole discretion and without notice; provided,
however, that no such termination, amendment or modification of the Plan
Documents may in any way adversely affect the Participant’s rights with respect
to the Units without the Participant’s consent. Notwithstanding any provision
set forth in the Plan Documents and subject to all applicable laws, rules and
regulations, the Company shall have the power to: (i) without the Participant’s
consent, alter or amend the terms and conditions of the Units in any manner that
the Company considers necessary or advisable, in its sole discretion, to comply
with, or take into account changes in, or interpretations of, applicable tax
laws, securities laws, employment laws, accounting rules and other applicable
laws, rules or regulations or (ii) to ensure that the Units are not subject to
federal, state, local or foreign taxes prior to settlement. Any alteration or
amendment of the terms of the Units by the Company shall, upon adoption, become
and be binding on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. The Company shall give
written notice to the Participant of any such alteration or amendment as
promptly as practicable after the adoption thereof.

 

  (l) Section 409A. Payments contemplated with respect to the Units are intended
to comply with the short term deferral exemption under Section 409A.
Notwithstanding any provision set forth in the Plan or this Agreement, the
Company may, without the Participant’s consent, modify the terms and conditions
of the Units (including the Plan and this Agreement) to the extent it deems
necessary or advisable, in its sole discretion, in order to comply with, or
avoid being subject to, Section 409A of the Code.

 

  (m)

Governing Law; Forum Selection. This Agreement and the Units will be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or stock exchanges as may be required. This Agreement
shall be construed, interpreted and enforced in accordance with the internal
laws of the State of Delaware without regard to any applicable conflicts or
choice of

 

-9-



--------------------------------------------------------------------------------

 

law, rule or principle that might otherwise refer the interpretation of the
award to the substantive law of another jurisdiction. By accepting the Units,
the Participant hereby consents to and agrees to submit to, exclusive
jurisdiction in the courts of the State of Delaware with respect to disputes
arising out of the Units or the Plan Documents.

 

INTERACTIVE DATA CORPORATION   

Stuart J. Clark

President and Chief Executive Officer

 

-10-